DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 3, 6-8, 10, 20, 23 are cancelled.
Claims 1, 5, 9, 13, 15-16, 17, 21 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 4-5, 11-15, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702) and Holmes (US Pat 7,463,260).

With respect to claim 1, Kim discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110); par 0112); detecting a continuous movement of the touch on the text display area (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;); performing character recognition of a text in an area where the continuous movement of the touch is detected, in the text display area (see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR).); 
Kim discloses recognizing, from the text subjected to the character recognition, applications related to the recognized text (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35));
Kim doesn’t expressly disclose recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; in response to the setting screen to be displayed being recognized: automatically displaying, as a replacement of the application screen of the message application, the setting screen which was recognized from  the text and includes the recognized setting; in response to the displaying the setting screen, providing a feedback corresponding to the displaying the setting screen, receiving, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and changing the state of the recognized setting to a state selected by the user input; and in response to the action to be performed that is related to the change of the state of the setting being recognized, automatically changing the state of the setting of the portable device to a state corresponding to the action recognized from the text, without a user intervention, wherein the changing the state of the setting further comprises one from among changing from a ringing mode to a vibration mode, changing a screen brightness, and changing to a battery-saving 
In the same field of endeavor, Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; (par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text; par 0130; discloses one or more of the executed system commands may correspond to an operation that modifies a functional state of apparatus 110 or an external device in communications with apparatus 110 (e.g., that causes apparatus 110 to enter a sleep mode, a training mode, or an airplane mode).); in response to the action to be performed that is related to the change of the state of the setting being recognized, automatically changing the state of the setting of the portable device to a state corresponding to the action recognized from the text, without a user intervention,(par 0106; discloses identify one or more system commands associated with the textual information and non-textual information, and subsequently execute the one or more system commands automatically );
wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to identify a setting of the portable device to be changed based on the text recognition and automatically change the setting of the portable device as disclosed by Wexler in order to assist the user by automatically executing the function based on the detected command without the intervention of the user;
Kim as modified by Wexler don’t expressly disclose performing the character recognition using artificial intelligence;
Holmes discloses system and method for text recognition and processing where character recognition is performed using artificial intelligence (col 5; lines 49-54; discloses present invention can utilize a variety of different artificial intelligence or "expert" algorithms and data to perform character recognition analysis including, predictive modeling techniques, probability analysis, and hypotheses generation and testing in interpreting the captured information);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to perform the character Holmes in order to accurately identify the text such that commands corresponding to the identified text is performed accurately.

With respect to claim 2, Kim as modified by Wexler and Holmes further discloses wherein the plurality of text display areas comprises at least one text display area of a user corresponding to at least one transmitted text message and at least one text display area of a counterpart corresponding to at least one received text message (Kim; see fig. 30; discloses the display area comprises plurality of display areas comprising received messages and transmitted messages);


With respect to claim 4, Kim as modified by Wexler and Holmes further discloses wherein the continuous movement of the touch comprises at least one of a single-touch gestures a multi-touch gesture, a flick, a swipe, a drag, or a rotation (Kim; see par 0123; discloses the pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object, and a continuous touch input forming a curve surrounding the displayed object, and the touch or drag input may include a direct touch input or a proximity touch input applied to the touch screen).

With respect to claim 5, Kim as modified by Wexler and Holmes further discloses wherein the text is recognized by one of the portable device or a text Wexler; see par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler and Holmes to perform the text recognition by the portable device itself as disclosed by Wexler in order to quickly identify text and corresponding commands without relying on the external devices for processing.


With respect to claim 11, Kim as modified by Wexler and Holmes further discloses wherein the text selected by the continuous movement of the touch is displayed distinguishably from other text displayed in the text display area (Kim; see par 0140; discloses The controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

With respect to claim 12, Kim as modified by Wexler and Holmes further discloses wherein the feedback comprises at least one from an auditory feedback, a  (Kim; see fig. 35; discloses displaying a menu screen for controlling the status of the device).

With respect to claim 13, Kim discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110)); displaying a cursor in a text in the text display area based on the touch (see par 0146; discloses Referring to FIG. 7, in a case in which a touch input applied to specific text is received, the controller 180 may select the text in units of phrase and display an indicator for magnifying a selected region in both ends of the selected text region a1); detecting a continuous movement of the touch on the text display area (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;); performing character recognition of some of the text selected from the cursor based on the continuous movement of the touch (see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR));
Kim discloses recognizing, from the text subjected to the character recognition, applications related to the recognized text (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35));
Kim doesn’t expressly disclose recognizing, from some of the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting of the portable device; in response to the setting screen to be displayed being recognized: displaying, as a replacement of the application screen of the message application, the setting screen which was recognized and includes the recognized setting; in response to the displaying the setting screen, providing a feedback corresponding to the displaying the setting screen, receiving, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and changing the state of the recognized setting to a state selected by the user input; and in response to the setting of the portable device and the action to be performed that is related to the change of the state of the setting being recognized, automatically changing the state of the setting of the portable device to a state corresponding to the action recognized from some of the text, without a user intervention, wherein the changing the state of the setting further comprises one from among changing from a ringing mode to a vibration mode, changing a screen 
In the same field of endeavor, Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses recognizing, from some of the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting of the portable device; (par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text; par 0130; discloses one or more of the executed system commands may correspond to an operation that modifies a functional state of apparatus 110 or an external device in communications with apparatus 110 (e.g., that causes apparatus 110 to enter a sleep mode, a training mode, or an airplane mode).); and in response to the setting of the portable device and the action to be performed that is related to the change of the state of the setting being recognized, automatically changing the state of the setting of the portable device to a state corresponding to the action recognized from some of the text, without a user intervention, (par 0106; discloses identify one or more system commands associated with the textual information and non-textual information, and subsequently execute the one or more system commands automatically );
see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to identify a setting of the portable device to be changed based on the text recognition and automatically change the setting of the portable device as disclosed by Wexler in order to assist the user by automatically executing the function based on the detected command without the intervention of the user;
Kim as modified by Wexler don’t expressly disclose performing the character recognition using artificial intelligence;
Holmes discloses system and method for text recognition and processing where character recognition is performed using artificial intelligence (col 5; lines 49-54; discloses present invention can utilize a variety of different artificial intelligence or "expert" algorithms and data to perform character recognition analysis including, predictive modeling techniques, probability analysis, and hypotheses generation and testing in interpreting the captured information);
 Kim as modified by Wexler to perform the character recognition using artificial intelligence as disclosed by Holmes in order to accurately identify the text such that commands corresponding to the identified text is performed accurately.

With respect to claim 14, Kim as modified by Wexler and Holmes discloses wherein the some of the text is which is  displayed distinguishably from other text displayed in the text display area that is not selected (Kim; see par 0140; discloses the controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

With respect to claim 15, Kim as modified by Wexler and Holmes discloses wherein the recognizing of the some of the text is performed by one of the portable device or a text recognition server connected to the portable device through communication (Wexler; see par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text);
Kim as modified by Wexler and Holmes to perform the text recognition by the portable device itself as disclosed by Wexler in order to quickly identify text and corresponding commands without relying on the external devices for processing.

With respect to claim 17, Kim discloses a portable device comprising (see par 052; discloses FIG. 1 is a block diagram of a mobile terminal in accordance with an example embodiment): a communication unit connected to an external device (see fig. 1; wireless communication unit 110; par 0054; discloses The wireless communication unit 110 may include one or more components that permit wireless communication between the mobile terminal 100 and a wireless communication system or a network within which the mobile terminal 100 is located); a touch screen configured to display an application screen (see fig. 5; discloses displaying an application comprising text message ); and a processor configured to control the communication unit and the touch screen (see fig.1; discloses controller 180 connected to wireless communication unit 110 and user input unit 130), wherein the processor is further configured to display, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): perform character recognition of a text in an area where a continuous movement of a touch is detected in a text display area among the see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object; see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR)), 
Kim discloses recognizing, from the text subjected to the character recognition, applications related to the recognized text (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35));
Kim doesn’t expressly disclose recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; in response to the setting screen to be displayed being recognized: automatically displaying, as a replacement of the application screen of the message application, the setting screen which was recognized from  the text and includes the recognized setting; in response to the displaying the setting screen, providing a feedback corresponding to the displaying the setting screen, receiving, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and changing the state of the recognized setting to a 
In the same field of endeavor, Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; (par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text; par 0130; discloses one or more of the executed system commands may correspond to an operation that modifies a functional state of apparatus 110 or an external device in communications with apparatus 110 (e.g., that causes apparatus 110 to enter a sleep mode, a training mode, or an airplane mode).); in response to the action to be performed that is related to the change of the state of the setting being recognized, automatically changing the state of the setting of the portable par 0106; discloses identify one or more system commands associated with the textual information and non-textual information, and subsequently execute the one or more system commands automatically );
wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode; (see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to identify a setting of the portable device to be changed based on the text recognition and automatically change the setting of the portable device as disclosed by Wexler in order to assist the user by automatically executing the function based on the detected command without the intervention of the user;
Kim as modified by Wexler don’t expressly disclose performing the character recognition using artificial intelligence;
Holmes discloses system and method for text recognition and processing where character recognition is performed using artificial intelligence (col 5; lines 49-54; discloses present invention can utilize a variety of different artificial intelligence or "expert" algorithms and data to perform character recognition analysis including, predictive modeling techniques, probability analysis, and hypotheses generation and testing in interpreting the captured information);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to perform the character recognition using artificial intelligence as disclosed by Holmes in order to accurately identify the text such that commands corresponding to the identified text is performed accurately.

With respect to claim 18, Kim as modified by Wexler and Holmes further discloses wherein the processor is further configured to display the text in the text display area selected by the continuous movement of the touch distinguishably from other text displayed in the text display area (Kim; see par 0138; discloses in a case in which the user receives a message of contents required for schedule registration, the user may drag required text from the corresponding message reception window to select it; see par 0140; discloses The controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

Kim as modified by Wexler and Holmes further discloses comprising a pressure touch pad, wherein the touch is detected through the pressure touch pad (Kim; see par 0082; discloses the touch sensor may convert a pressure applied to a specific portion of the display 151 or a variation of electrostatic capacity generated from a specific portion of the display 151 to an electric input signal. The touch sensor may detect a pressure of a touch as well as a position and size of the touch).


With respect to claim 21, Kim as modified by Wexler and Holmes further discloses wherein the text is recognized by one of the portable device or a text recognition server connected to the portable device through the communication unit  (Wexler; see par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system commands based on portions of the recognized text);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler and Holmes to perform the text recognition by the portable device itself as disclosed by Wexler in order to quickly identify text and corresponding commands without relying on the external devices for processing.



Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702) and Johnston et al (US Pub 2011/0067059).

With respect to claim 9, Kim as modified by Wexler and Holmes disclose wherein the changing the state of the setting further comprises changing the state of the setting based on the control information (Wexler; par 0115; discloses system command identification module 608 may, upon execution by processor 540, enable processor 540 to access linking information stored within system command database 614, and to identify one or more system commands associated with portions of the captured image data based on the linking information.);
Kim as modified by Wexler and Holmes don’t expressly disclose control information is received from a server connected to the portable device;
Johnston discloses system and method for controlling media (see abstract); Kompalli discloses wherein the control command is received from received from a server connected to the portable device; (see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Wexler and Holmes to transmit the selected text to a server for processing and received the control information from the server as disclosed by Johnston in order to minimize the processing requirement of the portable device by transferring the processing works to the external server.


With respect to claim 16, Kim as modified by Wexler and Holmes discloses the portable device comprising communication unit for communication with external wireless network or system (Kim; see par 0054); wherein the changing the state of the setting further comprises changing the state of the setting based on the control information (Wexler; par 0115; discloses system command identification module 608 may, upon execution by processor 540, enable processor 540 to access linking information stored within system command database 614, and to identify one or more system commands associated with portions of the captured image data based on the linking information.);
Kim as modified by Wexler and Holmes don’t expressly disclose control information is received from a server or a control information server connected to the portable device;
Johnston discloses system and method for controlling media (see abstract); Kompalli discloses wherein the control information is received from a server or a control information server connected to the portable device; (see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Wexler and Holmes to transmit the selected text to a server for processing and received the control information from the server as disclosed by Johnston in order to minimize the processing requirement of the portable device by transferring the processing works to the external server.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702), Holmes (US Pat 7,463,260) and Yoshikawa (US Pub 2014/0347296).

Kim as modified by Wexler and Holmes don’t expressly disclose wherein the feedback comprises a combination of an auditory feedback, a tactile feedback, and a visual feedback;
Yoshikawa discloses wherein the feedback comprises a combination of an auditory feedback, a tactile feedback, and a visual feedback; (see par 0058; discloses When there is a touch-on in a state where the settings menu screen is displayed, the CPU 101 causes the haptic feedback generator 113 to generate a tactile sensation corresponding to a move operation to the vertical direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler and Holmes to provide haptic feedback corresponding to the displayed setting screen as disclosed by Yoshikawa allowing user to feel the feedback in response to the input being provided by the user which would further increase user satisfaction.


Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 13, 17 have been fully considered however they are not persuasive and do not put the application in condition for allowance.
	With respect to claim 1, 13 and 17, applicant’s representative argued that Kim fails to disclose recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change 
However examiner respectfully disagrees, the limitation of claim 1 is broad and requires one of the two thing i.e. a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; Wexler discloses performing OCR on text and identifies the command associated with the text and executes the identified command.
Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting; (par 0108; discloses  apparatus 110 may perform an OCR process on the textual information within the captured image data, and may subsequently identify the one or more system 
wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode; (see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature); Therefore, Kim in view of Wexler and Holmes discloses the claimed invention and the rejection is maintained.

	
Conclusion
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/09/2022